Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a responsive to the application filed on 06/29/2022.
Claims 1-20 are pending.
Claims 1-4 and 7-20 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the claim objections, have been fully considered and are persuasive. Therefore, the objections set forth in the previous office action have been withdrawn.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 18 under 35 U.S.C. 112(b), have been fully considered and are persuasive. Therefore, the rejections set forth in the previous office action have been withdrawn. However, upon review of the amendments new grounds for rejection under 35 U.S.C. 112(b) have been made.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 101, have been fully considered and are persuasive. Therefore, the previous rejections set forth in the previous office action have been withdrawn.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 10, and 15 under 35 U.S.C. 103, have been considered but they are not persuasive. Applicant argues that no art of record teaches the extensively amended claim language of claims 1, 10, and 15, since Tsou “fails to teach at least the limitations set forth” in the amendments. The examiner respectfully disagrees. 
Due the broadness of the claim language and further consideration of the references, Tsou was found to teach the amended claim language. See 35 U.S.C 102 and 103 sections for full mapping of claim limitations necessitated by applicant amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “wherein the particular decision tree is assessed a most number of penalties”, but it is unclear to the examiner if this limitation is meant to convey that the particular decision tree is given the most possible penalty value, the tree is compared against the most number of penalties, or another meaning.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsou et al (US Pub 20180189667) hereinafter Tsou.
Regarding claim 1 (and analogous claims 10 and 15), Tsou teaches an method, a system, comprising: one or more hardware processors; and a non-transitory memory having stored thereon instructions that are executable by the one or more hardware processors to cause the system to perform operations, and a non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system to perform operations comprising (paragraphs 0103-0115 and Figs. 12-13 teach one or more “computer[s]” including one or more “processor[s]” for executing “any type of instructions…stored in memory” in order to perform the embodiments/processes of the disclosure): 
accessing an ensemble classifier comprising a plurality of decision trees, the ensemble classifier configured to produce, for a given data item, an output usable for classifying the given data item, the ensemble classifier having been trained using a first set of data items (paragraphs 066, 0101-0102 teach “random forest model” (ensemble classifier) including “decision trees” (comprising a plurality of decision trees) that are trained (accessing an ensemble classifier) using the “training data (for a given data item/the ensemble classifier having been trained using a first set of data items) for use in training 1105 the first set (e.g., a one or a plurality) of decision trees (plurality of decision trees)”. Further, paragraphs 0097 and 0101-0102 the “trees in the random forest model” making “decisions” or “predictions” and the “random forest” (ensemble classifier) making a prediction (the ensemble classifier configured to produce…an output) from the tree decisions on the data (for a given data item…an output usable for classifying the given data item).); 
generating, by a computer system and using the ensemble classifier (paragraphs 0103-0115 and Figs. 12-13 teach one or more “computer[s]” (computer system) including one or more “processor[s]” for executing “any type of instructions…stored in memory” in order to perform the embodiments/processes of the disclosure, such as in paragraphs 066, 0097, 0101-0102 “random forest model” operations (using the ensemble classifier)), a particular output for classifying a second set of data items, wherein the particular output is generated based on respective scores generated by the plurality of decision trees (paragraphs 0060, 0066, 0095-0097, and 0101-0102 teach “training data…may represent a one-class classification and anomaly data (classifying a second set of data items) may be generated based on the training data to provide positive samples and labeling of the data set…[the] anomaly data (a second set of data items) may be identified, accessed, and combined with the training data for use in training”; wherein the trees make “decisions” or “predictions” (based on respective scores generated by the plurality of decision trees) on the combined, labeled, anomaly training data that are combined for an ensemble’s “final decision” (generating…a particular output for classifying a second set of data items)); 
determining, by the computer system and for each decision tree in the plurality of decision trees, a corresponding expected contribution to the particular output (paragraphs 0103-0115 and Figs. 12-13 teach one or more “computer[s]” (computer system) as mapped above for, as taught in paragraphs 0083-0084, 0095-0097, and 0101-0102, utilize “supervised” and “combined” data for training the decision trees as a target value (determining… a corresponding expected contribution) for each tree to output (for each decision tree in the plurality of decision trees) used in the ensemble’s final prediction (to the particular output)); 
determining, by the computer system, respective performance values for of the plurality of decision trees, wherein each respective performance value is determined for a corresponding decision tree based on a comparison between a respective score generated by the corresponding decision tree and the corresponding expected contribution for the corresponding decision tree (paragraphs 0103-0115 and Figs. 12-13 teach one or more “computer[s]” (computer system) as mapped above for, as taught in paragraphs 0083-0084, 0095-0097, and 0101-0102, utilize “supervised” and “combined” labeled, anomaly data for training the decision trees, wherein “multiple instances of data (the corresponding expected contribution for the corresponding decision tree) (and corresponding decision tree decisions) (based on a comparison between a respective score generated by the corresponding decision tree) may be utilized together to determine an entropy-based weighting value for each decision tree (determining…respective performance values for of the plurality of decision trees, wherein each respective performance value is determined for a corresponding decision tree) [paragraph 0083]”);
selecting, from the plurality of decision trees, a particular decision tree based on the respective performance values determined for the plurality of decision trees creating a modified ensemble classifier by removing the particular decision tree from the ensemble classifier (paragraphs 0049, 0101-0102 teach “[based] on the determined weighting” of trees (respective performance values determined for the plurality of decision trees), causing “one or more of the decision trees” of the “random forest” to be “removed” (selecting, from the plurality of decision trees, a particular decision tree…by removing the particular decision tree from the ensemble classifier) and thus making an “updated version of the random forest model” (creating a modified ensemble classifier); paragraph 0060 teaches “decision tree weighting may be utilized (based on the respective performance values)…[to] determine whether to remove a tree within the random forest” (creating a modified ensemble classifier by removing the particular decision tree); paragraphs 0084-0086 teach replacing “undesirably low” weighted trees (based on the respective performance values) in a random forest with better weighted trees (creating a modified ensemble classifier by removing the particular decision tree)), and performing a classification using the modified ensemble classifier (paragraphs 0060, 0066, 0095-0097, and 0101-0102 teach trees making “decisions” or “predictions” on data that are combined for an ensemble’s “final decision” (performing a classification using the modified ensemble classifier)).

Regarding claims 2 and 12, Tsou teaches all the claim limitations of claims 1 and 10 above; and further teaches wherein the determining the respective performance values comprises: comparing a first score generated by a first decision tree from the plurality of decision trees against a first expected score determined for the first decision tree (paragraphs 0083-0084, 0095-0097, and 0101-0102 teach utilize “supervised” and “combined” labeled, anomaly data for training the decision trees, wherein “multiple instances of data (against a first expected score determined for the first decision tree) (and corresponding decision tree decisions) (a first score generated by a first decision tree from the plurality of decision trees) may be utilized together (comparing) to determine an entropy-based weighting value for each decision tree (determining the respective performance values) [paragraph 0083]”); 
determining whether the first decision tree has underperformed based on the comparing (paragraphs 0083-0084, 0095-0097, 0101-0102, and Fig. 6 teach determining decision tree weighting value as mapped above (based on the comparing) and identifying if the tree’s performance weight is “undesirably low” under a “threshold” (determining whether the first decision tree has underperformed)); and 
assessing a penalty for the first decision tree if the first decision tree has underperformed or not assessing a penalty to that decision tree if the first decision tree has not underperformed (paragraphs 0049, 0101-0102 teach “Based on the determined weighting” of trees, causing “one or more of the decision trees” of the “random forest” to be “removed” (assessing a penalty for the first decision tree) having a lower weighting (if the first decision tree has underperformed); paragraph 0060 teaches “decision tree weighting may be utilized (assessing a penalty for the first decision tree)…[to] determine whether to remove a tree within the random forest” (if the first decision tree has underperformed); paragraphs 0084-0086 and Fig. 6 teach replacing (assessing a penalty for the first decision tree) “undesirably low” weighted trees under a “threshold” (if the first decision tree has underperformed) in a random forest with better weighted trees (or not assessing a penalty to that decision tree if the first decision tree has not underperformed) and/or leaving the better performing trees in the random forest unreplaced (alternative or not assessing a penalty to that decision tree if the first decision tree has not underperformed)).

Regarding claims 3 and 18, Tsou teaches all the claim limitations of claims 1 and 15 above; and further teaches wherein the particular decision tree has a lowest performance value (paragraphs 0049, 0101-0102 teach trees make “decisions” or “predictions” on the combined, labeled, anomaly training data that are used in determining “weighting values” for each tree in the set. “Based on the determined weighting” of trees, causing “one or more of the decision trees” of the “random forest” to be “removed” having a lower weighting (wherein the particular decision tree has a lowest performance value); paragraph 0060 teaches “decision tree weighting may be utilized…[to] determine whether to remove a tree within the random forest” (wherein the particular decision tree has a lowest performance value); paragraphs 0084-0086 and Fig. 6 teach replacing an “undesirably low” weighted tree (wherein the particular decision tree has a lowest performance value) in a random forest with better weighted trees).

Regarding claim 4, Tsou teaches all the claim limitations of claim 1 above; and further teaches wherein the particular decision tree has a performance value below a threshold (paragraphs 0084-0086 and Fig. 6 teach replacing an “undesirably low” weighted tree under a “threshold” (wherein the particular decision tree has a performance value below a threshold) in a random forest with better weighted trees).

Regarding claim 5, Tsou teaches all the claim limitations of claim 1 above; and further teaches wherein the ensemble classifier comprises a random forest classifier (paragraphs 0066, 0101-0102 teach “random forest model” (ensemble classifier comprises a random forest classifier) including “decision trees”).

Regarding claims 9 and 11, Tsou teaches all the claim limitations of claims 1 and 10 above; and further teaches wherein each respective performance value determined for the corresponding decision tree indicates a degree that the corresponding decision tree has contributed to the particular output (paragraphs 0060, 0066, 0083, 0095-0098, and 0101-0102 teach trees making “decisions” or “predictions” on data that are combined based on their corresponding weightings (wherein each respective performance value determined for the corresponding decision tree indicates a degree that the corresponding decision tree has contributed) for an ensemble’s “final decision” (to the particular output)).

Regarding claim 13, Tsou teaches all the claim limitations of claim 12 above; and further teaches wherein the respective performance values are calculated based on one or more penalties assessed for the plurality of decision trees, and wherein the particular decision tree is assessed a most number of penalties (paragraphs 0049, 0084-0086, 0101-0102, and Fig. 6 teach the decision trees make “decisions” or “predictions” on the combined, labeled, anomaly training data that are used in determining “weighting values” (respective performance values are calculated as mapped above/ totaling net penalties) for each tree in the set. “Based on the determined weighting” of trees performance (based on one or more penalties assessed for the plurality of decision trees) by comparing to a “threshold”, causing “one or more of the decision trees” of the “random forest” to be “removed” having a lower weighting (wherein the particular decision tree is assessed a most number of penalties)).

Regarding claim 14, Tsou teaches all the claim limitations of claim 12 above; and further teaches wherein the penalty is assessed for the first decision tree independent of a degree to which the first decision tree has underperformed (paragraphs 0049, 0060, 0084-0086, 0101-0102, and Fig. 6 teach removing or replacing (penalty is assessed) “undesirably low” weighted trees (for the first decision tree independent) as mapped above).

Regarding claim 16, Tsou teaches all the claim limitations of claim 15 above; and further teaches wherein each respective performance value calculated for a corresponding decision tree is proportional to an amount that the respective score generated by the corresponding decision tree deviates from the corresponding expected contribution determined for the corresponding decision tree (paragraphs 0049, 0084-0086, 0101-0102, and Fig. 6 teach the decision trees make “decisions” or “predictions” on the combined, labeled, anomaly training data (proportional to an amount that the respective score generated by the corresponding decision tree deviates from the corresponding expected contribution determined for the corresponding decision tree) that are used in determining “weighting values” (each respective performance value calculated for a corresponding decision tree) for each tree in the set; for example, a lower weighting (respective performance value) corresponding to performance instead of a higher weighting for better performing trees).

Regarding claim 17, Tsou teaches all the claim limitations of claim 15 above; and further teaches wherein the calculating the respective performance values for the plurality of decision trees comprises: assigning a numeric penalty to a first decision tree from the plurality of decision trees when the first decision tree has underperformed (paragraphs 0049, 0084-0086, 0101-0102, and Fig. 6 teach each of the trees (first decision tree from the plurality of decision trees) make “decisions” or “predictions” on the combined, labeled, anomaly training data that are used in determining “weighting values” (when the first decision tree has underperformed) for each tree in the set; for example, a lower weighting (assigning a numeric penalty) corresponding to performance (when the first decision tree has underperformed) instead of a higher weighting for a better performing tree).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsou et al (US Pub 20180189667) hereinafter Tsou, in view of He (US Pub 20180101788).
Regarding claim 6, Tsou teaches all the claim limitations of claim 1 above; but does not explicitly teach wherein the ensemble classifier comprises a gradient boosting tree classifier.
He teaches wherein the ensemble classifier comprises a gradient boosting tree classifier (paragraphs 0002-0004, 0012, and 0018 teach using an “ensemble” for detecting “transaction[s]” as being “fraudulent” or not; paragraph 0038 teach “approaches discussed above can be applied to any ensemble models, including but not limited to bagging, boosting or other methods of ensembling simpler machine learning models, e.g. random forest, adaboost trees, gradient boosted trees etc”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement He’s teachings of ensemble operations including “gradient boosted trees” into Tsou’s teaching of random forest decision tree editing based on tree weightings in order to increase tree prediction accuracy and “convert weak learners to strong ones” (He, paragraphs 0002-0004 and 0038).

Regarding claims 7 and 19, Tsou teaches all the claim limitations of claims 1 and 15 above; but does not explicitly teach wherein the second set of data items comprises an electronic payment transaction.
He teaches wherein the second set of data items comprises an electronic payment transaction (paragraphs 0012, 0018, 0038 teach training “an ensemble…model” on “historical/training data” (set of data items) of fraud history of “transactions” (comprises an electronic payment transaction), including “good vs bad (second), fraud vs non-fraud (second) etc., to learn patterns in the history”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement He’s teachings of ensemble training on transactional data into Tsou’s teaching of random forest decision tree editing based on tree weightings and predicting values in order to more accurately detect fraudulent transactions (He, paragraphs 0012, 0018, 0038).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsou et al (US Pub 20180189667) hereinafter Tsou, in view of Jia et al (US Pub 20200134628) hereinafter Jia.
Regarding claim 20, Tsou teaches all the claim limitations of claim 15 above; but does not explicitly teach wherein the performing the classification comprises: receiving a particular electronic payment transaction request; providing a plurality of attributes values associated with the particular electronic payment transaction request to the modified ensemble classifier; determining a fraud risk score corresponding to the particular electronic payment transaction request based on an output value from the modified ensemble classifier; and based on the fraud risk score, determining whether to process or deny the particular electronic payment transaction request.
Jia teaches wherein the performing the classification comprises: receiving a particular electronic payment transaction request; providing a plurality of attributes values associated with the particular electronic payment transaction request to the modified ensemble classifier; determining a fraud risk score corresponding to the particular electronic payment transaction request based on an output value from the modified ensemble classifier; and based on the fraud risk score, determining whether to process or deny the particular electronic payment transaction request (paragraphs 0010, 0028, 0049-0050, 0062-0063, and 0071 teach “receive a current transaction” (electronic payment transaction request) including “attributes” or “features” (providing a plurality of attributes values associated with the particular electronic payment transaction request) and using a trained “random forest” (to the modified ensemble classifier) as a “risk model” to output a “risk score” (performing the classification comprises…fraud risk score) for the transaction (corresponding to the particular electronic payment transaction request based on an output value from the modified ensemble classifier), and comparing the score to a “risk threshold” for approving or “reject[ing]” the transaction (based on the fraud risk score, determining whether to process or deny the particular electronic payment transaction request)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement He’s teachings of a random forest ensemble for scoring a transaction a potential fraud and rejecting it into Tsou’s teaching of random forest decision tree editing based on tree weightings and predicting values in order to more accurately detect and “reject” fraudulent transactions (Jia, paragraphs 0010, 0028, 0050).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsou et al (US Pub 20180189667) hereinafter Tsou, in view of He (US Pub 20180101788), in view of Jia et al (US Pub 20200134628) hereinafter Jia.
Regarding claim 8, Tsou teaches all the claim limitations of claim 7 above; but does not explicitly teach wherein the performing the classification comprises: receiving a particular electronic payment transaction request; providing a plurality of attributes values associated with the particular electronic payment transaction request to the modified ensemble classifier; determining a fraud risk score corresponding to the particular electronic payment transaction request based on an output value from the modified ensemble classifier; and based on the fraud risk score, determining whether to process or deny the particular electronic payment transaction request.
Jia teaches wherein the performing the classification comprises: receiving a particular electronic payment transaction request; providing a plurality of attributes values associated with the particular electronic payment transaction request to the modified ensemble classifier; determining a fraud risk score corresponding to the particular electronic payment transaction request based on an output value from the modified ensemble classifier; and based on the fraud risk score, determining whether to process or deny the particular electronic payment transaction request (paragraphs 0010, 0028, 0049-0050, 0062-0063, and 0071 teach “receive a current transaction” (electronic payment transaction request) including “attributes” or “features” (providing a plurality of attributes values associated with the particular electronic payment transaction request) and using a trained “random forest” (to the modified ensemble classifier) as a “risk model” to output a “risk score” (performing the classification comprises…fraud risk score) for the transaction (corresponding to the particular electronic payment transaction request based on an output value from the modified ensemble classifier), and comparing the score to a “risk threshold” for approving or “reject[ing]” the transaction (based on the fraud risk score, determining whether to process or deny the particular electronic payment transaction request)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement He’s teachings of a random forest ensemble for scoring a transaction a potential fraud and rejecting it into Tsou’s teaching of random forest decision tree editing based on tree weightings and predicting values in order to more accurately detect and “reject” fraudulent transactions (Jia, paragraphs 0010, 0028, 0050).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123